




Exhibit 10.2




AMENDMENT NO. 5 TO THE
AMENDED AND RESTATED TOYS “R” US, INC.
2005 MANAGEMENT EQUITY PLAN




                This Amendment No. 5 (this “Amendment”) to the Amended and
Restated Toys “R” Us, Inc. 2005 Management Equity Plan, as last amended on March
2, 2012 (the “Plan”) shall become effective as of May 21, 2012.  Capitalized
terms used but not otherwise defined in this Amendment have the meaning given to
such terms in the Plan.


1.
The following sentence is added to the end of Section 1.1 of the Plan:



“Effective as of May 21, 2012, the Board adopted Amendment 5 to the Plan to
allow any Participant as long as he or she remains employed by the Company or
its affiliates the right to put up to 25% of his or her Original Investment
Shares (as defined in Section 10.4) to the Company at any time, during permitted
transaction windows, until the occurrence of an Initial Public Offering.”


2.
A new Section 10.4 of the Plan is hereby added after Section 10.3 of the Plan,
as follows, and the current Sections 10.4 and 10.5 are renumbered as Sections
10.5 and 10.6 respectively:



“10.4       Put Rights on Original Investment Shares.  Each Participant, as long
as he or she remains employed by the Company or its affiliates, shall have the
right (solely at his or her election) to require the Company to repurchase in
one or more transactions up to 25% of his or her Original Investment Shares (as
defined below) at any time, during permitted transaction windows, until the
occurrence of an Initial Public Offering (the “Put Period”).  For purposes of
this Section 10.4, a Participant’s Original Investment Shares means the sum of
(i) his or her Award Stock purchased as an original investment, and (ii) the
number of Shares determined by dividing (A) the aggregate spread value of the
Participant’s original Rollover Options (whether or not subsequently exercised),
assuming a fixed stock price of $44.00, by (B) $44.00, rounded to the nearest
whole share.  For example, if a Participant purchased 250 shares of Award Stock
as an original investment and was granted 300 Rollover Options with an exercise
price of $8.25 and 100 Rollover Options with an exercise price of $11.50, the
Participant holds 568 Original Investment Shares, of which 142 (25%) may be sold
to the Company or its affiliates during the Put Period pursuant to this Section
10.4.  For the avoidance of doubt, shares withheld by the Company in a cashless
exercise of a Rollover Option shall not count against the 25% of Original
Investment Shares that may be put to the Company under this Section 10.4, which
is a fixed number.  For example, if a Participant originally was granted 325
Rollover Options with an exercise price of $8.25, assuming a fixed stock price
of $44.00, he would have 264 Original Investment Shares of which 66 may be put
to the Company under this Section 10.4.  If he later exercises the Rollover
Options in a cashless exercise when the stock price is $60, and receives a net
of 162 shares after withholding of the exercise price and taxes, he could put 66
of such net shares to the Company under this Section 10.4.  Any put right for
Original Investment Shares under this Section 10.4 may be exercised by giving
written notice to the Company.  The purchase price per share payable by the
Company in connection with any such put rights shall be the Fair Market Value
determined as of a date determined by the Board that is the anticipated closing
date of the repurchase (in accordance with Section 9.8 above).  The closing of
the transactions contemplated



--------------------------------------------------------------------------------




by this Section 10.4 will take place no later than 180 days after delivery of
notice of exercise of the put right by the Participant (or, of later, delivery
of a Repurchase Notice or Supplemental Repurchase Notice) and otherwise in
accordance with the provisions of Sections 9.8 and 9.9, to the extent
applicable.  Notwithstanding the foregoing put rights, the Company and/or the
Sponsors, as applicable, shall still have the repurchase rights set forth in
Article IX with respect to Original Investment Shares otherwise subject to this
Section 10.4.”
3.
Continuing Force and Effect.  The Plan, as modified by the terms of this
Amendment, shall continue in full force and effect from and after the date of
the adoption of this Amendment set forth above.




